                                           UNITED STATES BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF OHIO
                                                   EASTERN DIVISION
IN RE:
                                                            CASE NO. 20-11348

    JONATHON SAMUEL ETHAN SAWYER                            CHAPTER 7
    AMELIA LINA ZATIK

                      Debtor(s)                             JUDGE JESSICA E. PRICE SMITH

                                          MINUTES OF MEETING OF CREDITORS

Date of Meeting: 05/12/20                                 Time: 1:00 PM

Debtor(s) Attorney: RICHARD H. NEMETH

Examination conducted by:

 Interim Trustee: WALDEMAR WOJCIK (X)
 Elected Trustee: ______________________ ( )                 Disputed: ( )
 Other: _____________________________

Results of Meeting:

Held:     X                                                Not Held:
Concluded                                                  Debtor Failed to Appear:
Continued   X                                              Attorney Failed to Appear:
  Date: 6/4/20                                             Rescheduled: yes:            no:
  Time: 12:00 pm                                           Prior to:     At 341:
                                                           Date:
                                                           Time:

Address:                                                  Motion to Dismiss to Follow:
                                                          Other: Comments:

Address Correct        X                                  707(b) Review:

Case determined to be:            Asset:                 No Action Required: X
                                  No-asset:              Recommend UST Action:
                                  Undetermined     X      see below/letter to follow)
Creditors Present:

           Creditor               Representative           Address & Phone

PRESENT:

Comments: Continued for reporting purposes to produce documents.

                                                                   /s/ Waldemar J. Wojcik
                                                                   __________________________________
                                                                   WALDEMAR J. WOJCIK, Panel Trustee




20-11348-jps               Doc 23     FILED 05/12/20   ENTERED 05/12/20 15:58:29              Page 1 of 1
